DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on September 7, 2022 for the application filed April 24, 2019. Claims 1, 6 and 21 have been amended, claims 11-20 have been cancelled and claims 25-29 have been newly added. Claims 1-10 and 21-29 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “at least one provider is a permission from the patient at the patient user interface”. It is unclear if the provider is permissioned from the patient or if the provider is a permission and what a provider being ”a permission” is, rendering the claim indefinite.

Claim 29 recites the limitation “the interaction of patients” "the EHR".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Eligibility Step 1:
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 29 is directed towards a medical education system (i.e. a machine) which is a statutory category. Since the claim is directed toward statutory categories, it must be determined if the claim is directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claim is directed towards an abstract idea. 

Eligibility Step 2A, Prong One:
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 29 is determined to be directed to an abstract idea because an abstract idea is recited in the claim which fall within the subject matter groupings of abstract ideas. The abstract idea recited in independent claim 29 is identified in bold as: 
a collection of integrated electronic health information from a plurality of providers, the collection of integrated electronic health information authenticated by at least one patient and at least one provider, stored in a database; 
a plurality of social information from the interaction of patients and provider based information including real-time decisions the social and provider based information updated in real-time at a patient user interface or a provider user interface to the database; and 
at least one processor programmed with deep learning algorithms to collect behavior, experience, and decision-making data, or lack thereof, from the social information to generate co-developed solutions that support patient engagement and provider decision-making at each respective user interface, wherein the co-developed solutions are generated from data informed decision trees to create options at the patient user interface, and map diagnosis and treatment plans at the provider user interface; 
wherein the collection of integrated electronic health information is authenticated by at least one patient and at least one provider is a permission from the patient at the patient user interface to extract select data from the EHR to the database and integrate the data with the plurality of personal information in a predictive analytics platform to educate the patient and the provider.
The identified abstract idea falls within the subject matter grouping of certain methods of organizing human activity. The claims recite a method which organizes the process of collecting patient and provider information to generate solutions for a patient. Accordingly, the claims recite an abstract idea.

Eligibility Step 2A, Prong Two:
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of: generally linking the abstract idea to a particular technological environment or field of use; insignificant extra-solution activity to the judicial exception; and/or adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea as evidenced below. The additional elements (identified in bold) of independent claim 29 are identified as:
a collection of integrated electronic health information from a plurality of providers, the collection of integrated electronic health information authenticated by at least one patient and at least one provider, stored in a database (The storing on a database is considered to be mere instructions to apply an exception under 2106.05(f). The electronic information and database is recited at a high level of generality and used in its ordinary capacity (i.e. storing data). The type of data stored is considered to be field of use and technological environment under MPEP §2106.05(h). These limitations do no more than generally link a judicial exception to the field of use of care recipient data and caregiver data.); 
a plurality of social information from the interaction of patients and provider based information including real-time decisions the social and provider based information updated in real-time at a patient user interface or a provider user interface to the database (The user interfaces for providing information are considered to be mere instructions to apply an exception under 2106.05(f). The user interfaces are recited at a high level of generality and used in its ordinary capacity (i.e. inputting data).); and 
at least one processor programmed with deep learning algorithms to collect behavior, experience, and decision-making data, or lack thereof, from the social information to generate co-developed solutions that support patient engagement and provider decision-making at each respective user interface, wherein the co-developed solutions are generated from data informed decision trees to create options at the patient user interface, and map diagnosis and treatment plans at the provider user interface (The processors programmed with algorithms and user interfaces for generating information are considered to be mere instructions to apply an exception under 2106.05(f). The processors and user interfaces are recited at a high level of generality and used in its ordinary capacity (i.e. processing data, outputting data).); 
wherein the collection of integrated electronic health information is authenticated by at least one patient and at least one provider is a permission from the patient at the patient user interface to extract select data from the EHR to the database and integrate the data with the plurality of personal information in a predictive analytics platform to educate the patient and the provider (The predictive analytics platform is considered to be mere instructions to apply an exception under 2106.05(f). The platform is recited at a high level of generality and used in its ordinary capacity (i.e. analyze data).).

Eligibility Step 2B:
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the claims provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. The additional element of deep learning algorithms to generate solutions is recited at a high level of generality which is well-understood, routine and conventional as evidenced by Submaranian. Thus the claims are not patent eligible.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claim 29 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S. Pub. No. 2012/0129139) in view of Subramanian et al. (U.S. Pub. No. 2020/0273570), Hicks et al. (U.S. Pub. No. 2012/0284045) and Cubera et al. (U.S. Pub. No. 2018/0082024).
Regarding claim 1, Partovi discloses a system to support a social health network Fig. 1 shows a disease management system which connects patients via a network to hospitals, physicians, caregivers and a support community.), the social health network comprising:
a patient controlled electronic health system comprising electronic health records (EHRs) of a patient user, wherein the EHRs are shared with a plurality of global health provider systems at the permission of the patient user (Paragraphs [0076], [0080] and [0087] discuss patient personal records 404 which are shared with a support community (including providers) via a PPRMIO and user interface dashboards as shown in fig. 5. Paragraph [0111] discusses that the patient controls access to the dashboards (i.e. which members of the patient support community can see certain information/health records). Paragraph [0057] discusses that healthcare providers connect to the system via the internet, construed as facilitating global access. Also see paragraph [0124].);
the patient controlled electronic health system further comprising:
a computer-based infrastructure comprising one or more processors programmed to create profiles of patient users and health provider users (Paragraph [0144] discusses creating patient support community profile info and patient profile info. Paragraphs [0123]-[0124] discuss obtaining information on patients and care providers, hospitals, doctors, and support community members. Paragraphs [0013]-[0014] and [0066] discuss the system storing patient records, care team records and support community records and relationships matching the care team records and support community records to the patient records. Furthermore, the patient/user and third party (provider/support community) user interfaces customized to the user based on permissions discussed in paragraphs [0063]-[0064] and [0111] and can be construed as patient and provider profiles.); 
at least one database to centralize, collect, and analyze patient data, health provider data, or a combination thereof (Paragraphs [0076]-[0080], [0124] and [0142] discuss a central storage having databases which collect and analyze patient data, which includes provider data.), wherein communication between health provider users occurs at a provider user interface separated from the patient user interface and with access limited to health provider users assigned by the patient user (Paragraph [0036], the medical team can communicate with other members of the medical team using the same encrypted private messaging, with or without including the patient and his/her support community in those communications. Paragraphs [0029], [0037], [0111] and [0124] discuss that the medical team can only access portions of the patient user interface based on patient permissions. Paragraph [0073] discusses that the messaging is done in connection with a user interface. Paragraphs [0063]-[0064] discusses user/patient and third party user interfaces separate from user/patient user interfaces as shown in fig. 2.); 
one or more servers to store the patient data, the health provider data, or a combination thereof, the server programmed to: (a) create patient communities, (b) utilizing predictive analytics Paragraphs [0067], [0079] and [0082]-[0090] discuss a healthcare server data analysis module with a processor that accesses stored data in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, and diagnostic or treatment processes. The server also creates patient support communities which allow patients to connect to the community. Also see paragraphs [0013]-[0014] and [0066] which discuss creating relationships between users/patients and providers/support communities.), where the server is programmed to: 
create the patient user profile through a first mobile device and accessible via the patient user interface, and create the health provider user profile associated with the patient user profile and accessible via the provider user interface, wherein the EHRs of the patient user are selectively identified to personalize health information or de-identified to integrate in a data analytics platform (Paragraphs [0063]-[0064] discuss a user interface module for patients and a third party interface module for providers which allow access to the system. Paragraphs [0014], [0055]-[0061], [0120]-[0124] and [0144] discuss that disease management system has a plurality of users which may be patients, physicians care providers, hospitals and support communities. Paragraphs [0013]-[0014] and [0066]The user have profiles which are associated with the patient. For example, a patient has a patient profile which associates the patients with physicians, care providers, hospitals and support communities and the physicians care providers, hospitals and support communities have profiles which associate them to the patient. Paragraph [0076] discusses that the patient record is specific to the patient whereas information for population analysis and analytics is not specific to the patient and anonymized.),
wherein the one or more processor accesses the database to predict Paragraphs [0067], [0079] and [0082]-[0086] discuss a data analysis module with a processor that accesses the data in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, procedure costs and diagnostic or treatment processes.)

Partovi does not appear to explicitly disclose an integrated artificial intelligence (AI) platform to predict AI models in personalized health (The models in Partovi are generated and edited by subject matter experts) or integrating provider demographics, experience data, and outcome in real-time.
Subramanian teaches that it was old and well known in the art of health care platforms at the time of the filing to provide an integrated artificial intelligence (AI) platform to predict AI models for personalized health (Subramanian, abstract and paragraphs [0013] and [0033] discuss using an artificial intelligence platform with machine learning models to generate a prediction related to patient’s healthcare.) to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques (Subramanian, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare platforms at the time of the filing to modify the system of Partovi to include an integrated artificial intelligence (AI) platform to predict the models in personalized health, as taught by Subramanian, in order to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques.
Hicks teaches that it was old and well known in the art of healthcare networking at the time of the filing to integrate provider demographics, experience data, and treatment outcome in real-time (Hicks paragraphs [0043]-[0045] and [0049]-[0050] discuss that a provider profile is integrated into the system such that a patient may choose to connect with a provider in real time using the profile and search criteria, The profile include demographics (i.e. gender and age), experience, performance related data and patient experience related data). Disciplinary actions and patient experience related data are construed as treatment outcome data.) to allow a patient to compare physicians or hospitals, search for a particular physician or hospital by geographic area or other criteria, or verify a physician's or hospital's certifications and licensures (Hicks, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare networking at the time of the filing to modify the system of Partovi such that the processor integrates provider demographics, experience data, and treatment outcome in real-time. For example, the system could utilize predictive analytics to link patients and support groups with specialist care providers for decision making based on provider demographics and to identify subject matter experts for decision making based on provider demographics.
Partovi does not appear to explicitly disclose wherein the patient user authenticates a permission to extract an EHR of the patient user directly from a patient record of a provider network to the patient controlled electronic health system, wherein the EHR extracted is verified by the health provider assigned by the patient user.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing wherein the patient user authenticates a permission to extract an EHR of the patient user directly from a patient record of a provider network to the patient controlled electronic health system, wherein the EHR extracted is verified by the health provider assigned by the patient user (Cubera, paragraph [0097], The logic of the ledger storage engine 222 allows for protocols and transactions for granting and revoking consent for a health provider to have access to patient information. This functionality allows a patient to record in the consent and data exchange ledger 223 of the CIMS 220, a consent granting document that specifies that a given health provider is granted access to patient information, such as patient electronic medical records (EMRs), held by a second health provider for a certain period of time, with a set of time and content qualifiers possibly limiting the extend of the grant. Paragraph [0106], the CIMS 220 may mediate the patient information exchange by acting as a secure data hub that receives encrypted patient information, e.g., EMRs, portions of EMRs, or other patient information data records, from one health provider computing system and sends the encrypted patient information to the other health provider computing system. Paragraph [0113], The doctor's computing system, such as an app executing on a mobile device, a computing system, or the like, associated with the doctor (provider) 320, is notified of the consent given by the patient to access patient information from the MPRI. The doctor's app may then verify the information to be shared.) to allow efficient access to electronic medical records while maintaining compliance with regulations (Cubera, paragraphs [0002]-[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that the patient user authenticates a permission to extract an EHR of the patient user directly from a patient record of a provider network to the patient controlled electronic health system, wherein the EHR extracted is verified by the health provider assigned by the patient user, as taught by Cubera, in order to allow efficient access to electronic medical records while maintaining compliance with regulations.

Regarding claim 2, Partovi further discloses wherein the provider user interface and the patient user interface are configured to populate data selected by each of the health provider users and the patient users, respectively (Paragraphs [0029], [0034]-[0036] and [0063]-[0064] discuss that the user/patient and provider/support communities may enter/populate data via the respective user interfaces.).

Regarding claim 3, Partovi further discloses wherein the data is selected by utilizing predictive analytics models (Paragraphs [0029] and [0082]-[0089] discuss that selections of data include diagnostic and treatment plans determined through decision trees and other techniques, construed as predictive analytics.).

Regarding claim 4, Partovi further discloses wherein prior diagnoses and prior treatments are data integrated with predictive analytics at the server to deliver treatments options to the patient user (Paragraphs [0084]-[0086] discuss that diagnosis and treatment plans are based on medical protocols, guidelines, recommended actions, standards of care and expert knowledge, which are all based on success/failure rates of diagnosis and treatment, construed as prior treatments and prior diagnoses.).

Regarding claim 5, Partovi further discloses wherein the health provider user comprises individuals or system entities including: doctors, dentists, specialists, surgeons, nurses, physician assistants, dental assistants, alternative care providers, aestheticians, hospital systems, health-affiliated educational institutes and organizations, managed care living facilities, mental health organizations, other care provider groups, or any combination thereof (Paragraphs [0056]-[0058]).

Regarding claim 6, Partovi further discloses wherein the health provider users interact confidentially with one another as to communicating data of patient users in the health provider communities, providing personalized patient care, including diagnosis, treatment, delivery of services, or any combination thereof, based on real-time, globally obtainable health provider decisions (Paragraphs [0036] and [0057] discuss that the systems allows physicians to communicate with each other with respect to patient health, providing care, etc. Messaging between physicians regarding patient care decisions is construed as in real-time. Communicating via the internet is construed as real-time and globally obtainable.).

Regarding claim 7, Partovi further discloses wherein the patient user owns electronic health records of the patient user and limits access to licensed health providers to whom the patient user grants permission to access (Paragraphs [0037], [0066], [0111] and [0124] discuss that the patient has control of the medical records and can grant permission for the records to be provided to users, such as only to certain physicians.) wherein the at least one database includes Paragraphs [0038] and [0060] discusses establishing social connections between patients and family, friends, peers and other who have enrolled in the system. Paragraph [0044] discusses that the system of figs. 1 and 2 may be implemented in distributed computing environments.), and to secure private communication regarding identifiable patient records and de-identifiable patient records among licensed health providers at the health provider user interface (Paragraphs [0036] and [0073] discuss the use of secure encrypted HIPAA compliant messaging to share patient data between medical providers. Paragraph [0037] discusses that privacy is protected at all times. Paragraph [0076] discusses sharing anonymized patient records. Paragraph [0041] discusses that social networking communication is performed within the privacy framework described throughout the specification. Paragraph [0088] discusses patient privacy control settings. Paragraphs [0080] and [0087] discuss HIPAA compliant sharing of personalized patient relevant medical information output which include analytic intelligence as discussed in paragraph [0078]. As discussed above, the healthcare server is construed as being able to be accessed globally by physicians and providers. This is done user the third party user interfaces as discussed in paragraph [0064] and shown in fig. 2.)
Partovi does not appear to explicitly disclose that the storage is cloud storage, however, Subramanian teaches that it was old and well known in the art of health care platforms at the time of the filing to utilizing could storage for health social networks (Subramanian, figs. 1 and 3 and paragraphs [0068] and [0070]-[0073]) to provide computation, software, data access, storage, and/or other services that do not require end-user knowledge of a physical location and configuration of a system and/or a device that hosts predictive analysis platform (Subramanian, paragraph [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social platforms at the time of the filing to modify the storage of Partovi to be cloud storage, as taught by Subramanian, in order to provide computation, software, data access, storage, and/or other services that do not require end-user knowledge of a physical location and configuration of a system and/or a device that hosts predictive analysis platform. 

Regarding claim 8, Partovi further discloses wherein the licensed health providers share data of the patient users as identified or de-identified, and designate data of interest to analyze symptoms, diseases, treatments, care protocols, hospital services, effects and outcomes, wherein the designated data of interest include a background of health providers, education of health providers, prior diagnoses and treatments of patient users, demographics of patient users, or any combination thereof (Paragraphs [0029], [0036]-[0037], [0040], [0076], [0085], [0106], [0111], [0121], [0124] and [0127] discuss that members associated with the patient, such as physicians, may share data and analyze specified data. This may be done as identified/de-identified depending on permission level and HIPAA and used to analyze symptoms, diseases, treatments, care protocols, hospital services, effects and outcomes and is done in view of a medical providers background, education, prior diagnoses and treatments. For example, care teams are based on providers background, education, continuity of care is considered in all decisions, demographics and location are considered for treatment options and scheduling and the sharing of data between care teams and patients is for managing symptoms, diseases, treatments protocols, services effects and outcomes, as this is what proper healthcare involves.).

Regarding claim 9, Partovi further discloses wherein the data of the patient users is used to create an Paragraphs [0076], [0079[0082], [0101] and [0114] discuss utilizing the patient’s medical records and other information to create a database for research, data mining  and analytics which incorporate information on prayer (alternative) and transition medicine and any other subject matter used.).
Partovi does not appear to explicitly disclose that the platform is an artificial intelligence platform. 
Subramanian teaches that it was old and well known in the art of healthcare platforms at the time of the filing to use patient data to create an artificial intelligence platform (Subramanian, abstract and paragraphs [0013] and [0033] discuss creating an artificial intelligence platform with machine learning models based on patient data. Also see figs. 1 and 3.) to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques (Subramanian, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare platforms at the time of the filing to modify the system of Partovi to use patient data to create an artificial intelligence platform, as taught by Subramanian, in order to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques.

Regarding claim 10, Partovi further discloses wherein the system is configured to protect the privacy and ownership of personalized health information of the patient user by way of identifying the patient user using an alias or authenticating, through a verification process, access of the patient user or a licensed health provider whom the patient user authorizes to upload electronic medical records (Paragraphs [0076], [0107]-[0108] and [0123] discuss that the patient is associated with identifiers such that medical data associated with the patient is associated with the identifier and this is verified by patient self-reported data. For example, a patient may submit health information via a message and the message is verified to be associated with the patient using the identifiers. Physicians may also upload medical data based on patient permissions.).

Claim 21 is rejected under the same rationale as claim 1.

Regarding claim 22, Partovi further discloses wherein a first portion of the patient data and/or provider data is selectively identified to provide personalize health information, and a second portion of the patient data and/or provider data is de-identified to provide de-identified data for conducting the predictive analytics or Al at the patient or provider user interface (Paragraph [0076] discusses that individual patient personal records 404 may be aggregated, anonymized and studied for research and data mining. Also see Subramanian, paragraphs [0016] and [0056]. Paragraph [0078] discusses that the individual patient personal records 404 are used to generate a personalized patient relevant medical information output.)

Regarding claim 23, Partovi further discloses using the de-identified data for research and data mining (Paragraph [0076]), but does not appear to explicitly disclose wherein the predictive analytics or Al utilizes the de-identified data to support real-time decision-making of the provider users at the health provider user interface.
Subramanian teaches that it was old and well known in the art of health care platforms at the time of the filing that predictive analytics or Al utilizes the other patient’s data to support real-time decision-making of the provider users at the health provider user interface (Subramanian, paragraphs [0013], [0014], [0016] and [0052] discuss that the platform uses real-time anonymized data from other patients to make predictions output to a provider of care UI in real time.) to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques (Subramanian, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare platforms at the time of the filing to modify the use of the de-identified data of Partovi such that the predictive analytics or Al utilizes the de-identified data to support real-time decision-making of the provider users at the health provider user interface, as taught by Subramanian, to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques.

Regarding claim 24, Partovi does not appear to explicitly disclose wherein the system is configured to provide a notice to the patient user for authenticating the permission to extract the EMR from the patient record to the profiles of the health provider users assigned by the patient user.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing to provide a notice to the patient user for authenticating the permission to extract the EMR from the patient record to the profiles of the health provider users assigned by the patient user (Cubera, paragraph [0103], Moreover, such information may be used to populate notifications and requests sent to the patient to inform them of what health provider is requesting the patient information, what patient information is being requested, and what health provider would be providing the patient information, so that the patient can make an informed decision as to whether to grant (give consent) or deny (revoke or deny consent) the transaction to exchange the patient information.) to allow efficient access to electronic medical records while maintaining compliance with regulations (Cubera, paragraphs [0002]-[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that the system is configured to provide a notice to the patient user for authenticating the permission to extract the EMR from the patient record to the profiles of the health provider users assigned by the patient user, as taught by Cubera, in order to allow efficient access to electronic medical records while maintaining compliance with regulations.

Regarding claim 25, Partovi further discloses providing predictive outcomes, diagnoses and prognoses, as based on behaviors and experiences, to one or more of the patient user interface and the provider user interface (Paragraphs [0067], [0079] and [0082]-[0090] discuss a healthcare server data analysis module with a processor that accesses stored data in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, and diagnostic or treatment processes. Paragraph [0101] discusses that the models are based on past usage (i.e. behavior) of subject matter experts. Subject matter experts bases models on past experience.).

Regarding claim 26, Partovi further discloses wherein the health providers verify identity of one or more patients to share patient data within a secure database as utilized by the health providers, said secure database not accessible to the patient users (Paragraphs [0076] and [0107] discusses that members may share data within a patient personal record database by using a patient identifier which associates the data with the patient, construed as verifying the patient. Paragraphs [0083]-[0086], [0093], [0107] discuss that healthcare providers may provide patient specific information using a patient identifier which associates the data with the patient, construed as verifying the patient and that this information may be stored in the medical information medical database used to share medical information and which may only be added to or edited by certain parties, such as only subject matter experts or third party medical providers, construed as the database not being accessible to the patient ).

Regarding claim 27, Partovi further discloses wherein the processor selectively identifies and de-identify data of the patient users Paragraphs [0029], [0076], [0084], [0093] and [0124] discuss entering and sharing patient data which may be specific to the patient and treatment plan data which may not be specific to the patient and that patient personal information may be anonymized.). 
Partovi does not appear to explicitly disclose that the processor selectively identifies and de-identify data of the patient users based on permissions of the patient users.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing to selectively identify and de-identify data of the patient users based on permissions of the patient users. (Cubera, paragraph [0025], In some cases the consents may be for de-identified data, such as for patient information being provided to a research facility. In such cases, current laws permit reuse of such de-identified data, however personal identifiers are removed from the data at the point of use making this a repetitive process. The illustrative embodiments support the ability to remove personal identifiers from patient information in accordance with consents, and replace the information with a tag that indicates the removal, such as a “no longer identified” tag, and certification under consents may be done once and registered in the blockchain or ledger, enabling free exchange of de-identified data patient information without repetitive de-identifying operations.). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that the processor selectively identifies and de-identify data of the patient users based on permissions of the patient users, as taught by Cubera, in order to enable free exchange of de-identified data patient information without repetitive de-identifying operations.

Regarding claim 28, Partovi further discloses wherein the real-time analytical data support using personalized health information as authorized by the patient users (Paragraph [0067], [0076] and [0124] discuss that the analytics use patient information which is controlled via permissions by the patient.).
Partovi does not appear to explicitly disclose that the analytical data support facilitates deep learning. 
Subramanian teaches that it was old and well known in the art of healthcare platforms at the time of the filing to provide analytical data support which facilitates deep learning (Subramanian, paragraph [0033]) to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques (Subramanian, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare platforms at the time of the filing to modify the analytical data support of Partovi to facilitate deep learning, as taught by Subramanian, in order to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques.

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S. Pub. No. 2012/0129139) in view of Subramanian et al. (U.S. Pub. No. 2020/0273570) and Cubera et al. (U.S. Pub. No. 2018/0082024).
Regarding claim 29, Partovi discloses a medical education system (Abstract) comprising: 
a collection of integrated electronic health information from a plurality of providers, the collection of integrated electronic health information authenticated by at least one patient and at least one provider, stored in a database (Paragraph [0076], A user of the patient disease management system enters patient relevant and/or related information via a user device using the input interface 402 provided by the user interface module 305. Alternatively, the user may upload or enter patient information through established electronic health record systems such as Microsoft HealthVault® and WebMD Health Manager®. Users may include third parties such as healthcare providers who may upload patient electronic health records or enter patients' information via a third party device 215 using the interface provided by the third party interface module 310. In some implementations, a patient may download their information from a hospital patient portal and upload it to the system. This information may include medical information such as current symptoms, medical history, and preferences and other information regarding the user including vital signs and biomarkers. This information may also include patient diagnostic codes (SNOMED, HL7, ICD9, ICD10, etc.) which may be extracted from an uploaded or entered electronic health record. These codes may be matched with educational modules designed to be delivered to the patient in a timely fashion similar to a course curriculum. This information may include patient treatment information such as patient medication, specific diets or exercises prescribed for the patient, any procedure or surgeries prescribed, and any diagnostic tests prescribed. This information may also include information coming from a medical device such as a glucose monitor, electronic blood pressure cuffs, wireless weight scales, continuous glucose monitors, cardiac telemetry devices, etc. which may be entered through the user or third party interface modules 305, 310 automatically and/or directly into any of the system databases. The information may be stored by the data management module 320 in a patient personal record 404 which may be an electronic health record. Note that the patient personal record 404 may be considered a database.); 
a plurality of social information from the interaction of patients and provider based information including real-time decisions the social and provider based information updated in real-time at a patient user interface or a provider user interface to the database (Paragraphs [0076] and [0082] discuss a patient entering information and a provider entering information into a patient personal record. The provider information may include real-time decisions such as treatments. Fig. 5 shows a real-time dashboard which shows information provided by patients and providers. This may be viewed or modified by both patients and members of the care team as discussed in paragraph [0111]. Also see paragraphs [0041], [0109] and [0113]); and 
at least one processor programmed with Paragraphs [0067], [0079], [0082]-[0090] and [0118] discuss a healthcare server data analysis module with a processor that accesses stored data (which includes behavior, experience and decision-making data) in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, and diagnostic or treatment processes from a range of sources.); 
wherein the collection of integrated electronic health information is authenticated by at least one patient Paragraph [0076], A user of the patient disease management system enters patient relevant and/or related information via a user device using the input interface 402 provided by the user interface module 305. The information may then be used by the analysis module 325 for analysis using medical treatment plans database 406 and potentially medical information database 408 as part of the personalized education, monitoring and treatment plan. Furthermore, individual patient personal records 404 may be aggregated, anonymized and studied for research and data mining, for example to provide insights with regard to compliance across patient populations as well as the effects of social networks on healthcare delivery.).
Partovi does not appear to explicitly disclose that the algorithms are deep learning algorithms (The models in Partovi are generated and edited by subject matter experts).
Subramanian teaches that it was old and well known in the art of health care platforms at the time of the filing to use deep learning models to generate solutions (Subramanian, abstract and paragraphs [0013] and [0033] discuss using an artificial intelligence platform with deep learning models to generate a prediction related to patient’s healthcare.) to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques (Subramanian, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare platforms at the time of the filing to modify the system of Partovi to using deep learning algorithms to generate the solutions, as taught by Subramanian, in order to detect patterns and/or trends undetectable to human analysts or systems using less complex techniques.
Partovi does not appear to explicitly disclose wherein at least one provider is a permission from the patient at the patient user interface to extract select data from the EHR to the database.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing wherein at least one provider is a permission from the patient at the patient user interface to extract select data from the EHR to the database (Cubera, paragraph [0097], The logic of the ledger storage engine 222 allows for protocols and transactions for granting and revoking consent for a health provider to have access to patient information. This functionality allows a patient to record in the consent and data exchange ledger 223 of the CIMS 220, a consent granting document that specifies that a given health provider is granted access to patient information, such as patient electronic medical records (EMRs), held by a second health provider for a certain period of time, with a set of time and content qualifiers possibly limiting the extend of the grant. Paragraph [0106], the CIMS 220 may mediate the patient information exchange by acting as a secure data hub that receives encrypted patient information, e.g., EMRs, portions of EMRs, or other patient information data records, from one health provider computing system and sends the encrypted patient information to the other health provider computing system.) to allow efficient access to electronic medical records while maintaining compliance with regulations (Cubera, paragraphs [0002]-[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that at least one provider is a permission from the patient at the patient user interface to extract select data from the EHR to the database, as taught by Cubera, in order to allow efficient access to electronic medical records while maintaining compliance with regulations.

Response to Arguments
Applicant's arguments filed September 7, 2022 regarding claims 1-10 and 21-29 being rejected under 35 U.S.C. §103 have been fully considered but are moot in view of the new grounds of rejection or are not persuasive.
Applicant’s arguments with respect to feature 1 are moot in view of the new grounds of rejection. 

Applicant argues that Cubera does not disclose feature 2 because in Cubera, a healthcare provider accesses the records and not the health system as claimed.
Applicant is directed to the instant rejection to show how Cubera teaches the limitations in feature 2. Furthermore, this appears to be an argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686